Citation Nr: 0704917	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  05-17 755A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
educational benefits under the Dependent's Educational 
Assistance (DEA) program for the period of time from January 
9, 2004 to March 9, 2004. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The exact dates of the veteran's periods of service have not 
been verified.  The appellant is the spouse of a veteran who 
is receiving service-connected disability benefits at a 100 
percent rating.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a determination in March 2005 by the Committee on 
Waivers and Compromises (Committee) of the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the appellant's claim of entitlement to 
waiver of recovery of an overpayment of educational benefits.  

In October 2006, a hearing was held before the undersigned 
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) 
(West 2002).  A copy of the transcript of that hearing is of 
record.


FINDINGS OF FACT

1.  There is no evidence of fraud, misrepresentation, or bad 
faith on the part of the appellant in the creation of the 
overpayment.

2.  Recovery of the overpayment would be against the 
principles of equity and good conscience.


CONCLUSION OF LAW

The appellant is entitled to a waiver of recovery of the 
overpayment of educational benefits for the period of time 
from January 9, 2004 to March 9, 2004.  38 U.S.C.A. §§ 5107, 
5302(a) (West 2002); 38 C.F.R. § 1.965, 3.102 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, VA is required to meet the notice and duty to 
assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.  However, these notice provisions are inapplicable to 
waiver claims.  Barger v. Principi, 16 Vet. App. 132 (2002).  
Even if those provisions 
were applicable in this case, it is the Board's conclusion 
that the law does not preclude the Board from adjudicating 
the veteran's claim.  This is so because the Board is taking 
action favorable to the appellant by granting the requested 
waiver of recovery of the overpayment.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

As noted above, the appellant is the spouse of a veteran who 
is receiving service-connected disability benefits at a 100 
percent rating.  Accordingly, she receives education benefits 
under Dependent's Educational Assistance (DEA) program.  

The evidence of record reflects that the appellant was 
pursuing a full time course of study at East Carolina 
University for the term beginning January 9, 2004.  Shortly 
after the beginning of the term, she had to reduce her course 
load to a 3/4 load.  The certifying official at the university 
notified VA of the change from a full course load to a 3/4 
course load and the notice was received by VA on January 28, 
2004.  

Circumstances further caused the appellant to withdraw from 
course work effective March 9, 2004.  The certifying official 
at the university notified VA of the change of withdrawal 
from course work and the notice was received by VA on March 
15, 2004.  The Board notes that the appellant has not 
withdraw from school and had has subsequently returned to 
taking classes with an expected graduation date of May 2007.  

The evidence of record reveals that the original amount of 
overpayment was $1021.09.  The record further reveals that 
the RO approved education benefits for the period of time in 
question, January 9, 2004 to March 9, 2004, at a 3/4 rate 
because of mitigating circumstances even though the appellant 
did not receive course credit for that period of time.  
Accordingly, the record reflects that the current amount of 
the overpayment is $665.26.

In October 2006, the appellant and her husband presented 
sworn testimony at a hearing before the undersigned Veteran's 
Law Judge.  The veteran testified that he is service-
connected at a 100 percent disability rating for a systemic 
vascular disorder.  Further, the testimony revealed that the 
appellant is the sole caregiver for the veteran and that they 
have two children.  The evidence presented also reveals that 
on January 9 and 10, 2004, the veteran required evacuation of 
a right groin hematoma and right inguinal hernia repair.  
This unexpected surgery, and the resulting incapacity is what 
forced the appellant to reduce her course load to a 3/4 load.  
Subsequently, the evidence of record reveals that the veteran 
required a right orchiectomy on February 20, 2004.  This 
resulted in the appellant withdrawing from course work for 
the remainder of the school term to care for her husband, the 
veteran.  

In support of the requested waiver request, the appellant has 
submitted a Financial Status Report, dated February 2005.  
She reported that she is still a student and not employed and 
has no monthly income.  The family has a total monthly net 
income of $5323.00, resulting from a combination of VA 
compensation, Social Security disability benefits, and a 
pension from the post office.  The average monthly expenses 
of the family are reported as  $5467.00

In a March 2005 decision, the Committee denied the 
appellant's request for a waiver of overpayment, finding that 
collection of the debt would not go against the standard of 
equity and good conscience.  The Committee found that the 
appellant was at slight fault because she knew, or should 
have known that she was not entitled to payments for courses 
for which she was not enrolled.  The Board notes that the 
payments in question are educational benefits which are paid 
monthly, most likely by electronic direct deposit into the 
appellant's bank account.  Payments must have started before 
the appellant was forced to withdraw from classes due to the 
need to care for her husband after unexpected surgery.  

The Committee also determined that based on the appellant's 
age and potential income for the next three to five years 
that collection of the debt would not cause undue hardship.  
In this respect, the Board notes that the future income 
potential appears to be based in part on the appellant's 
employment subsequent to her completing the degree which she 
is having trouble completing in a timely manner due to the 
need to take time off to care for her disabled husband.  
Also, the Financial Status Report does reveal that the 
appellant's family income is in net deficit on a monthly 
basis when compared to expenses.  

Recovery of overpayments of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person having an interest in obtaining the waiver and 
recovery of the indebtedness from the payee would be against 
equity and good conscience.  
38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.963(a) 
(2006). 

The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  38 
C.F.R. § 1.965(a) (2006).  In making such a decision, 
consideration will be given to such factors as: the relative 
fault of the debtor vis-à-vis VA; whether collection of the 
debt would deprive the debtor of life's basic necessities; 
whether withholding all or part of monetary benefits by way 
of recoupment would nullify the objective for which such 
benefits were intended; whether failure to make restitution 
would result in unfair gain to the debtor; and whether the 
appellant's reliance on the improved pension program resulted 
in his relinquishment of a valuable right or his incurrence 
of a legal obligation.  Id.

As noted above the standard of "Equity and Good Conscience" 
will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

1.  Fault of debtor.  Where actions of the debtor 
contribute 
to creation of the debt.

2.  Balancing of faults.  Weighing fault of debtor 
against VA 
fault.

3.  Undue hardship.  Whether collection would deprive 
debtor 
or family of basic necessities.

4.  Defeat the purpose.  Whether withholding of benefits 
or 
recovery would nullify the objective for which the VA 
benefits were intended.

5.  Unjust enrichment.  Failure to make restitution 
would 
result in unfair gain to the debtor.

6.  Changing position to one's detriment.  Reliance on 
VA 
benefits results in relinquishment of a valuable right 
or 
incurrence of a legal obligation.

38 C.F.R. § 1.965(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board must provide a complete 
analysis of the six regulatory elements of equity and good 
conscience, including sufficient "reasons or bases" for its 
conclusions.  See Cullen v. Brown, 6 Vet. App. 510 (1993); 
Ridings v. Brown, 6 Vet. App. 544, 
546 (1994).  In order to assist the claimant in fairly 
presenting an appeal to the Board, the RO must also consider 
all the criteria under 38 C.F.R. § 1.965 and explain to the 
claimant the reasons why each element is not relevant or does 
not support the request for waiver of recovery of the debt.

The Board notes that a review of the evidence of record does 
not show that the appellant is guilty of fraud, 
misrepresentation, or bad faith in the creation of the 
overpayment.  Accordingly, she is entitled to have the waiver 
request adjudicated under the principles of equity and good 
conscience.

The Board also finds that the record does show that recovery 
of the overpayment would result in undue hardship.  The 
Financial Status Report reveals that the appellant's monthly 
family income is less than the monthly family living 
expenses.  The Committee's determination that the appellant's 
potential income for the next three to five years that 
collection of the debt would not cause undue hardship.  In 
this respect, the Board again notes that the future income 
potential appears to be based in part on the appellant's 
employment subsequent to her completing the degree which she 
is having trouble completing in a timely manner due to the 
need to take time off to care for her disabled husband.  

The Board is also uncertain that there is even the slight 
fault on the part of the appellant as the Committee 
determined.  The evidence of record reveals that the 
appellant notified the certifying official at her university 
in a timely manner.  She has not control over the amount of 
time this party takes to certify changes in course load to 
VA.  Moreover, the appellant's reduction, and ultimate 
withdrawal, in course load was the result of her need to care 
for her husband after a series of unexpected surgeries in 
January and February 2004.  The illness of an immediate 
family member is a mitigating circumstance.  38 C.F.R. § 
21.4136 (a) and (b) (2006).  The evidence of record does 
reveal that the appellant notified school officials in a 
timely manner of the necessity for changes in her course load 
to care for her disabled husband, including withdrawal from 
classes in March 2004.  The school official's certification 
to VA, while not instantaneous, was also timely.  The nature 
of monthly education benefits payments by direct deposit 
means that payments were underway by the time that the 
appellant realized that she had to cease classes to care for 
her disabled husband.  Also, the nature of the appellant's 
family financial status meant that the education benefits 
were necessary for living expenses at that time.  
Accordingly, there appears to be little, if any, fault on the 
part of the appellant or VA in the creation of the debt.  

In the present case there appears to be a lack of fault on 
the part of the appellant, and recovery of the debt would 
result in financial hardship.  Accordingly, the Board 
concludes that recovery of the overpayment would be against 
the principles of equity and good conscience.




ORDER

Entitlement to waiver of recovery of an overpayment of 
educational benefits for the period of time from January 9, 
2004 to March 9, 2004, is granted.  



____________________________________________
Mark W. Greenstreet
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


